Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Fine et al. (US 2006/0252686 A1) teach a pharmaceutical composition for treating diabetes and glucose metabolism disorders comprising synergistic effective amounts of an antidiabetic peptide agent other than insulin, a bioavailable source of chromium, and a bioavailable source of vanadium, wherein said antidiabetic
peptide agent is selected from the group consisting of glucagon-like peptide 1 (GLP-1), glucagon-like
peptide 2 (GLP-2), analogues of GLP-1, analogues of GLP-2, agonists of the GLP-1 receptor, and agonists
of the GLP-2 receptor (claim 97; paragraphs [0023], [0098]). Fine et al. do not teach or suggest that the peptide agent is teriparatide. Therefore, the claims are novel and unobvious over Fine et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654